Case 1:21-cv-03192-LJL Document 1 Filed OT Page 1 of 1

CV'03192

_ |) UNITED STATES DISTRICT COURT )

  

 

coal

“se ALLISON L. RYAN, |
a Plaintiff,

| .

_ ragainst- | .

Governor ANDREW M. CUOMO; New York State Senate
Majority Leader ANDREA STEWART-COUSINS;
New York State Assembly Speaker CARL E. HEASTIE;
DOUGLAS A. KELLNER, Co-Chair New York State - .
Board of Elections; PETER S. KOSINSKI, Co-Chair New York
State Board of Elections; FREDERIC M. UMANE, President

New York City Board of Elections; MIGUELINA CAMILO,

Secretary New York City Board of Elections,

|
,
|
|
|
|
|
|
|
|
|
|

é [
|
| .

| :

Defendants.

 

oli

A of
a 3
: a. sS

Myton | | _ De,

Ampivacion 74 lower 1 Fre TH pr a?

save unt ovbo Warpeae 10 HD erty -

eae 6 THE BOGE TVS OW ihyge ¢ FR,
YF VEC AID (QWAAWT , fog DANT
Ari saw Lyin AD fapeye EXHLB ITS
pve T? ERTL Ee Teodicwe S615
Tie Peewee Feud vei) fs
fn Tis TWEE |
fesPet VIL? a
ehh &@

puny 4 NTO eA 10

 
